Ehrlich, C. J.
Blasting rock in the city of New York is necessary, and, as a consequence, legal, and no recovery can be had for damages caused by blasting, except on proof of negligence. The trial judge refused to charge this proposition. The owner of property who employs a competent contractor to do the work, and does not direct it himself, is not liable to a person injured by the negligence of the contractor. The trial judge .refused to charge this proposition. These two errors require that the judgment be reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.